            Case 1:19-cv-01638-YK Document 60 Filed 02/23/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ADLIFE MARKETING &                             :
COMMUNICATIONS COMPANY, INC.,                  :
     Plaintiff                                 :
                                               :       No. 1:19-cv-01638
       v.                                      :
                                               :       (Judge Kane)
KARNS PRIME AND                                :
FANCY FOOD LTD,                                :
    Defendant                                  :

                                           ORDER

       AND NOW, on this 23rd day of February 2021, upon consideration of Defendant Karns

Prime and Fancy Food Ltd. (“Defendant”)’s motion to dismiss pursuant to Federal Rule of Civil

Procedure 41(b) (Doc. No. 36), in accordance with the Memorandum issued concurrently with

this Order, IT IS ORDERED THAT:

       1.      Defendant’s motion (Doc. No. 36) is GRANTED;

       2.      Plaintiff Adlife Marketing & Communications Company, Inc. (“Plaintiff”)’s
               motion for leave to file a supplemental response (Doc. No. 49) is DEEMED
               WITHDRAWN;

       3.      Plaintiff’s complaint (Doc. No. 1) is DISMISSED WITH PREJUDICE;

       4.      Defendant’s motion for summary judgment (Doc. No. 31), the motion to
               withdraw as counsel filed by Attorneys Richard Liebowitz, James H. Freeman,
               and Mark G. Wendaur, IV (Doc. No. 45), and Plaintiff’s motion for leave to file
               an amended complaint (Doc. No. 57) are DENIED AS MOOT; and

       5.      The Clerk of Court is directed to CLOSE this case.


                                                           s/ Yvette Kane
                                                           Yvette Kane, District Judge
                                                           United States District Court
                                                           Middle District of Pennsylvania
